         Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 1 of 14




 Internal Revenue Service                                           Department of the Treasury
 2864 South Circle Dr
 Colorado Springs, Colorado 80906                                   Taxpayer Identification Number:
                                                                       Redacted
 Date:   May 15, 2018                                               Form:
                                                                       720
                                                                    Tax Period(s) Ended and Deficiency Amount(s):
                                                                       See Form 5385




  CSI Aviation INC
  Ashley Dunn                                                       Person to Contact:

  3700 Rio Grande Blvd NW Ste 1                                        Richard Sorrell
  Albuquerque, New Mexico 87107
                                                                    Contact Telephone Number:
                                                                       719-226-3268
                                                                    Employee Identification Number:
                                                                       1000705451
                                                                    Last Date to Respond to this Letter:
                                                                       August 17, 2018

Dear Ashley,

We have enclosed an examination report showing proposed changes to your tax for the period(s) shown above.
Please read the report, and tell us whether you agree or disagree with the changes by the date shown above.

If you agree with the proposed changes ...

    1. Sign and date the enclosed agreement form.

   2. Return the signed agreement form to us.

   3. Enclose payment for tax, interest and any penalties due. Make your check or money order payable to
      the United States Treasury. You can call the person identified above to determine the total amount
      due as of the date you intend to make payment.

   4. After we receive your signed agreement form, we will close your case.

If you pay the full amount due now, you will limit the amount of interest and penalties charged to your
account. If you agree with our findings, but can only pay part of the bill, please call the person identified
above to discuss different payment options. We may ask you to complete a collection information statement to
determine your payment options, such as paying in- installments. You can also write to us or visit your nearest
IRS office to explain your circumstances. If you don't enclose payment for the additional tax, interest, and any
penalties, we will bill you for the unpaid amounts.

If you don't agree with the proposed changes...

    1. You may request a meeting or telephone conference with the supervisor of the person identified in the
       heading of this letter. If you still don't agree after the meeting or telephone conference, you can:


                                                                                               Letter 950-E(DO) (6-2005)
                                                                                               Catalog Number 39911 Q




                                             EXHIBIT B
          Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 2 of 14




    2. Request a conference with our Appeals Office. If the total proposed change to your tax is:

       • $25,000 or less for each referenced tax period, send us a letter requesting consideration by Appeals.
         Indicate the issues you don't agree with and the reasons why you don't agree. If you don't want to
         write a separate letter, you can completethe Statement of Disputed Issues at the end of this letter and
         return it to us.

       • More than $25,000 for any referenced tax period; you must submit a formal protest.

If you request a conference with our Appeals Office, an Appeals Officer will call you (if necessary) for an
appointment to take a fresh look at your case. The Appeals Office is an independent office and most disputes
considered by the Appeals Office are resolved informally and promptly. By requesting a conference with our
Appeals Office you may resolve the matter sooner and/or prevent interest and any penalties from increasing on
your account.

The requirements for filing a formal protest are explained in the enclosed Publication 3498, The
Examination Process. Publication 3498 also includes information on your Rights as a Taxpayer and the IRS
Collection Process.

You must mail your signed agreement form, completed Statement ofDisputed Issues, or a formal protest to us
by the response date show in the heading of this letter. If you decide to request a conference with the
examiner's supervisor, your request should also be made by the response date indicated.

MAIL RESPONSES TO:                Internal Revenue Service
                                  Attn: Richard Sorrell
                                  2864 South Circle Dr
                                  Colorado Springs, Colorado 80906




If we don't hear from you by the response date shown in the heading of this letter, we will have to process your
case on the basis of the adjustments shown in the enclosed statement.

If you have any questions, please contact the person whose name and telephone number are shown above.

Thank you for your cooperation.

                                                        Sincerely yours,

                                                         R·~J~
                                                         Richard Sorrell
                                                         Internal Revenue Agent (Excise Tax)

Enclosures:
Copy of this letter
Examination Report
Form 13683
Publication 3498
Envelope                                                                                Letter 950-E(DO) (6-2005)
                                                                                        Catalog Number 39911 Q
            Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 3 of 14


                                  Department of the Treasury -   Internal Revenue Service
Form 13683
(June 2005)                        Statement of Disputed Issues                               Sheet      of

(''x" box if applicable)

D     The proposed change is $25,000 or less for each of the Referenced Tax Period(sJ.


lssue(sJ I Disagree with:




Reason(s) for Disagreement:




                            (If more space is needed, attach an additional sheet)

Signature                                                                             IDate
Catalog No. 39910F                                      www.irs.gov                           Form 13683 (6-2005)
                Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 4 of 14

                                                                                                                               Page _ 1_ of
                                                                                                                              Form number
                        Excise Tax Examination Changes                                                                               720

Taxpayer's name and address                                                Social Security Number or Employer Identification Number
CSI Aviation INC
                                                                           Redacted
3700 Rio Grande Blvd NW Ste 1
Albuquerque, New Mexico 87107                                              Person with whom examination changes were discussed (and title)
                                                                           John Howard                                   POA
                  IRS                Corrected Tax         Tax or Credit per        Tax or Credit                               Total Tax and
   Period       Number Kind of      Liability or Credit   Return or Previous         Increase or             Penalties         Penalties Due or
   Ended        orCRN   Tax            per Exam              Assessment           (Decrease) (4 - 5)     (See Explanation)        (Refund)
    (1)            (2)   (3)                 (4)                  (5)                    (6)                    (7)                   (8)
Mar 31, 2015      026        FAC          1,342,728.10               19,709.49           1,323,018.61                  0.00          1,323,018.61

Jun 30, 2015      026        FAC          1,030,342.50              36,954.52             993,387.98                   0.00           993,387.98

sep 30, 2015      026        FAC            741,793.02               14,352.55            727,440.47                   0.00           727,440.47

Dec 31, 2015      026        FAC          1,019,911.01               18,734.76           1,001, 176.25                 0.00          1,001,176.25

Mar31,2016        026        FAC            758,109.65                6,764.85            751,344.80                   0.00           751,344.80

J un 30, 2016     026        FAC          1,076,166.06               10,590.10           1,065,575.96                  0.00          1,065,575.96

sep 30, 2016      026        FAC            978,578.73               15,292.11            963,286.62                   0.00           963,286.62

Dec31,2016        026        FAC          1,357,591.54               14,821.71           1,342,769.83                  0.00          1,342,769.83
M ar31,2017       026        FAC          1,115,504.85                8,201.76           1,107,303.09                  0.00          1,107,303.09

J un 30, 2017     026        FAC          1,087,493.00               18,796.70           1,068,696.30                  0.00          1,068,696.30

sep 30, 2017      026        FAC            929,754.11                9,843.19            919,910.92                   0.00           919,910.92




 Other information




 Examiner                                                 SBSE Excise                                                         Date
  1000705451/Richard Sorrel~~~~                    .1}_ Jerritory    WT                       Group 1511                      05/15/2018

 Form   5385 (Rev. 6-2015)         Catalog Number 42486Q            publish.no.irs.gov        Department of the Treasury - Internal Revenue Service
      Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 5 of 14



                                           Form 886A



CSI Aviation Redacted
Excise Tax Audit
Quarterly periods 2015 Q1 -·2017 Q3
Prepared by Richard Sorrell, Revenue Agent



 720          Taxable            Taxable          Total Taxable           Additional
 Quarterly    Transportation     Transportation   Transportation IRC      Assessment per
 Period       IRC 4261 (a) &     ICE-related      4261 (a) & (b)          Audit
              (b)                Flights          Per Audit
              Per previously-
              filed Form 720     IRC              Including ICE-related
                                 4261 (a)&(b)     Flights
              For activities
              not covered in
              this 886A.




2015 Q1        $19,709.49       $1,323,918.61        $1,342,728.10         $1,323,018.61
2015 Q2        $36,954.52       $993,387.98          $1,030,342.50         $993,387.98
2015 Q3        $14,352.55       $727,440.47          $741,793.02           $727,440.47
2015 Q4        $18,734.76       $1,001,176.25        $1,019,911.01         $1,001,176.25
2016 Q1        $6,764.85        $751,344.80          $758,109.65           $751,344.80
2016 Q2        $10,590.10       $1,065,575.96        $1,076,166.06         $1,065,575.96
2016 Q3        $15,292.11       $963,286.62          $978,578.73           $963,286.62
2016 Q4        $14,821.71       $1,342,769.83        $1,357,591.54         $1,342,769.83
2017 Q1        $8,201.76        $1,107,303.09        $1,115,504.85         $1,107,303.09
2017 Q2        $18,796.70       $1,068,696.30        $1,087,493.00         $1,068,696.30
2017 Q3        $9,843.19        $919,910.92          $929,754.11           $919,910.92


ISSUE
Whether, in the situation described below, Contractor is required to collect from Agency
the taxes imposed by§ 4261 (air transportation of persons excise taxes) of the Internal
Revenue Code (Code).

FACTS
Definitions used in this 886A:
Contractor= CSI Aviation, Inc.
Agency = Immigration and Customs Enforcement (ICE), United States
Department of Homeland Security
Individual A person identified by ICE for deportation (removal) from the United
      Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 6 of 14



States
Air Carrier = Various air transportation service providers subcontracted by CSI
Aviation, Inc.
Ice Location Hub (hub) = One of six cities located within the United States used by ICE to stage
foreign nationals for transportation to locations outside of the United
States
Activities = Various steps of the removal process, including, but not limited to,
resolving legal issues; receiving final approval from a judge to remove;
and confirming that the destination foreign government will accept the
foreign national.

Agency is an agency of the United States government. Contractor is an aviation
company that provides various air transportation services. Under the terms of a
contract with Agency, Contractor provides unscheduled, on demand air charter services
to transport Individual. These services include point-to-point air transportation within the
United States, as well as air transportation from the United States to destinations
outside of the United States or the 225-mile zone described in§ 4262(c)(2) (foreign
destination). Agency pays Contractor a fixed hourly rate per flight hour actually flown.
Agency has the right to fly as many flight hours as it deems necessary and to occupy
every seat on each flight. Contractor's services are provided through its subcontract
with Air Carrier; under the subcontract, Air Carrier provides Contractor with aircraft on a
wet lease basis.

The air transportation services Contractor provides to Agency are generally comprised
of three phases:
• In the first phase, Contractor transports Individual by air from a location within the
United States to Hub (domestic leg); Hub is also in the United States. Note: Sometimes,
individual i,s transported to hub location via transportation that is unknown to Contractor. That
transportation is outside the purview of this audit.
• In the second phase, Individual spends a period of time on the ground at Hub
(interval). At Hub, Activities may take place and each Individual who will travel to
the same foreign destination is grouped onto the same flight. Once agency gives orders,
Contractor then directs Air Carrier to transport Individual to Individual's foreign destination.
• In the third phase, Contractor transports Individual by air from Hub to Individual's
foreign destination aboard Air Carrier's aircraft (international leg).
Individual's entire itinerary is not known by Individual or Contractor prior to the departure
of Individual's domestic leg flight. Thus, Individual's flight from Hub to Individual's
foreign destination is not scheduled until after Individual arrives at Hub.
The amount of time needed to complete Activities varies from Individual to Individual.
As a result, the interval between when Individual arrives at Hub and when Individual
departs Hub varies from a few hours to several days; individual's interval at Hub may
exceed twelve hours. Generally, the total length of time of the interval at Hub is beyond
the control of Contractor or Air Carrier; it typically depends on how quickly Individual
completes Activities. In some cases, however, Individual's interval at Hub may increase
because of delays in the arrival or departure of the aircraft scheduled to fly Individual.
All of Air Carrier's aircraft that are provided under its subcontract with Contractor have a
maximum certificated take-off weight of more than 6,000 pounds. The aircraft do not
operate from a rural airport as that term is defined in § 4261 (e)(1 )(8).
Contractor collects and pays over to the IRS the tax imposed by§ 4261 (c) on amounts
paid by Agency to transport Individual. Contractor does not collect and pay over to the
IRS the taxes imposed by§ 4261 (a) and (b)
       Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 7 of 14



CSI provides air-transportation charter services to customers other than ICE. This audit didn't
address those services and will not be covered in this 886A. The 4261 (a)&(b) tax shown on
previously-filed Form 720's is for these customers .

.LAW

 Section 4261 (a) imposes a tax on the amount paid for the taxable transportation of any
 person (percentage tax).
 Section 4261 (b) imposes a tax on amounts paid for each domestic segment of taxable
 transportation (domestic segment tax). A "domestic segment" is defined in§ 4261 (b)(2)
 as any segment consisting of one takeoff and one landing and which is taxable
 transportation.
 Section 4261 (c)(1) imposes a tax of $12.00 (adjusted annually for inflation) on any
 amount paid (whether within or without the United States) for any transportation of any
 person by air, if such transportation begins or ends in the United States (international
 travel facilities tax).
 Section 4261 (c)(2) provides that§ 4261 (c)(1) does not apply to any transportation all of
which is taxable under§ 4261 (a) (determined without regard to§§ 4281 and 4282).
 Section 4261 (d) provides that the tax is paid by the person making the payment subject
to tax and§ 4291 provides that the tax is collected by the person receiving the payment.
Section 4261 ( e )( 1 )(A) exempts from the domestic segment tax amounts paid for
segments beginning or ending at rural airports (rural airport exception). Section
4261 (e)(1 )(8) defines the term "rural airport" as any airport if:
(i) there were fewer than 100,000 commercial passengers departing by air (in the
case of any airport not connected by paved roads to another airport, on flight
segments of at least 100 miles) during the second preceding calendar year from
such airport; and
(ii) such airport: (I) is not located within 75 miles of another airport which is not
described in § 4261 (e)(1 )(8)(i), (II) is receiving essential air service subsidies as
of the date of the enactment of§ 4261 (e)(1 }, or (Ill) is not connected by paved
roads to another airport.
Section 49.4261-7(h)(2) of the Facilities and Services Excise Tax Regulation$ provides,
in relevant part, that a charterer of a conveyance that sells transportation to other
persons must collect and account for the air transportation excise taxes with respect to
all amounts paid to the charterer for the transportation. In such case, no tax will be due
on the amount paid by the charterer to the charter provider for the charter of the
conveyance.
Section 4262{a){1) defines "taxable transportation" for purposes of§ 4261 as (1)
transportation by air that begins in the United States or in the 225-mile zone (that
portion of Canada and Mexico that is not more than 225 miles from the nearest point in
the continental United States) and ends in the United States or in the 225-mile zone,
and (2) in the case of transportation other than transportation described in (1 ), that
portion of such transportation that is directly or indirectly from one port or station in the
United States to another port or station in the United States, but only if such portion is
not a part of uninterrupted international air transportation.
Section 4262(c)(3) defines the term "uninterrupted international air transportation" as
any transportation by air which is not transportation described in§ 4262(a)(1) and in
which - (A) the scheduled interval between (i) the beginning or end of the portion of
such transportation which is directly or indirectly from one port or station in the United
States to another port or station in the United States and (II) the end or beginning of the
other portion of such transportation is not more than twelve hours, and (8) the
      Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 8 of 14



 scheduled interval between the beginning or end and the end or beginning of any two
 segments of the portion of such transportation referred to in § 4262(c)(3)(A)(i) is not
 more than twelve hours.
 Section 49.4262(c)-1 (c) provides rules relating to the term "uninterrupted international
air transportation". Section 49.4262(c)-1 (c)(2) provides, in relevant part, that where the
 interval between arrival and departure time at any stopover point in the United States
exceeds twelve 1 hours, such transportation is not uninterrupted International air
transportation even though the schedules of the airlines do not make possible a
scheduling within the twelve-hour limit. Where any interval scheduled for twelve hours
or less is increased to exceed t~elve hours, the transportation will continue to be
uninterrupted international air tr:ansportation if the increase in time is attributable to
delays in the arrival or departure of the scheduled air transportation. In such case the
transportation shall continue to be uninterrupted international air transportation if the
passenger continues the passenger's transportation no later than on the first available
flight offered by the continuing carrier which affords the passenger substantially the
same accommodations as originally purchased. However, if for any other reason such
interval at any stopover is increased to more than twelve hours, the transportation will
lose its classification as uninterrupted international air transportation.
The regulations further provide that transportation from the point of origin in the United
States to a port or station outside the United States and the 225-mile zone, with a
stopover in the United States, must be scheduled before the time the initial
transportation commences in order for the United States portion of such transportation
to qualify as uninterrupted international air transportation.
Section 4262(d) defines the term "transportation" to include layover or waiting time and
movement of the aircraft in deadhead service. ·
Section 4263(c) provides, in relevant part, that where any tax imposed by§ 4261 is not
paid at the time payment for transportation is made, then sucb tax shall be paid by the
carrier' providing the initial segment of such transportation which begins or ends in the
United States.
Section 4281 provides that the taxes imposed by§ 4261 do not apply to transportation
by an aircraft having a maximum certificated takeoff weight of 6,000 pounds or less,
except when the aircraft is operated on an established line or when such aircraft is a jet
aircraft.

Rev. Rul. 64-6, 1964-1 C.B. 397, which involves the international travel of a military
service member and his dependent, applies§ 49.4262(c)-1 (c)(2) in a two-step analysis.
First, the revenue ruling examines whether the entire trip is scheduled prior to the time
the initial transportation commences. Second, the revenue ruling examines whether the
scheduled interval between the foreign and domestic portions is twelve hours or less. If
both of these inquiries are answered in the affirmative, then the domestic portion of the
air transportation is part of uninterrupted international air transportation. Importantly,
the revenue ruling performs this analysis on a passenger-by-passenger basis (that is,
on each individual passenger's travel itinerary).


1
  Section 281A of the Tax Equity and Fiscal Responsibility Act of 1982, P.L. 97-248, 96 Stat
324,increased the allowable interval in§ 4262(c)(3) from six hours to twelve hours effective for
transportation beginning after August 31, 1982. The regulations were not updated to reflect this
change. To avoid confusion, in this memorandum we substituted "twelve" for "six" when the
cited published guidance still references a six-hour interval.
      Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 9 of 14



ANALYSIS AND CONCLUSIONS
As an initial matter, generally, amounts paid for taxable transportation by the United
States government are not exempt from the air transportation of persons excise taxes
unless a waiver is authorized by the Secretary of the Treasury pursuant to the rules
provided in § 4293. No waiver is authorized in relation to Agency.
In addition, the aircraft used by Contractor to provide air transportation services to
Agency have a maximum certificated take-off weight of more than 6,000 pounds.
Therefore, the exception to the air transportation of persons excise taxes provided in
§ 4281 does not apply to the air transportation services at issue here. Similarly, the
services at issue here are not provided using aircraft that operate from a
§ 4261 (e)(1)(8) rural airport. Therefore, the rural airport exception to the domestic
segment tax provided by§ 4261 (e)(1 )(A) does not apply to the air transportation
services at issue here.
Further, under§ 49.4261-7(h)(2), a charterer of a conveyance that sells transportation
to other persons must collect and account for the air transportation excise taxes with
respect to all amounts paid to the charterer for transportation. In such case, no tax will
be due on the amount paid by the charterer to the charter provider for the charter of the
conveyance. Thus, when any of the air transportation of persons excise taxes attaches
to amounts paid by Agency to Contractor for air transportation services, Agency is the
taxpayer and Contractor is required to collect and pay over the taxes to the IRS.
Further, the air transportation of persons excise taxes do not attach to amounts
Contractor paid to Air Carrier under their wet lease subcontract arrangement.
We first examine the excise tax consequences related to the domestic leg of the air
transportation services provided by Contractor to Agency. We then examine the excise
tax consequences of the international leg of the air transportation services provided by
Contractor to Agency.

Domestic Leg
The percentage tax applies to amounts paid for taxable transportation of any person.
Taxable transportation is transportation by air that begins and ends in the United States
or in the 225-mile zone, unless it is part of uninterrupted international air transportation.
The domestic segment tax is imposed on amounts paid for each domestic segment of
taxable transportation. A domestic segment consists of one takeoff and one landing
and which is taxable transportation, unless it is part of uninterrupted international air
transportation.
The domestic leg of the air transportation services Contractor provides to Agency
involves flying Individual from one location within the United States to Hub, which is also
within the United States. Because the domestic leg is air transportation that begins and
ends in the United States that consists of one takeoff and one landing, it is a domestic
segment of taxable transportation unless it is part of uninterrupted international air
transportation.
To determine whether the domestic leg is part of uninterrupted international air
transportation, we apply the two-step analysis described in Rev. Rul. 64-6. This
analysis is performed on a passenger-by-passenger basis. First, we must examine
whether the entire trip for Individual is scheduled prior to the time the initial
transportation (in this case, the domestic leg) commences. Second, we must examine
whether the scheduled interval between Individual's domestic leg and international leg
is twelve hours or less.
Under the facts presented, Individual's flight from Hub to Individual's foreign destination
Is not scheduled until after Individual arrives al Hub. The domestic leg is not part of
uninterrupted international air transportation because Individual's entire trip is not
I     Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 10 of 14



 scheduled prior to the time that the initial transportation commences. (See Exhibit 1 for
 contracts stating transportation is unscheduled air charter services). Under
 § 49.4262(c)-1 (c)(2), even if Individual actually departs Hub within twelve hours of the
 Individual's arrival at Hub, the domestic segment will not become part of uninterrupted
 international air transportation. Thus, the domestic leg is taxable transportation and
amounts paid to Contractor for the ·domestic leg are taxable under§ 4261 (a), but not
under§ 4261 (c).
As discussed above, the domestic leg is a domestic segment unless it is part of
uninterrupted international air transportation. Because we determined that the domestic
leg is not part of uninterrupted international air transportation, the§ 4261 (b) tax applies
to amounts paid to Contractor for the domestic leg.
In sum, where Individual's entire itinerary is not scheduled pr1or to the time that the
initial transportation commences (such as under the facts described above), Contractor
is required to collect both the percentage tax imposed by§ 4261 (a) and the domestic
segment tax imposed by§ 4261 (b) for amounts paid for the domestic leg. If Contractor
does not collect these taxes from Agency at the time payment for this air transportation
is made, pursuant to§ 4263(c), Contractor is required to pay these taxes to the IRS.

International Leg
The international leg of the air transportation services provided by Contractor to Agency
involves flying from Hub to a destination outside of the United States or 225-mile zone.
The international leg is not taxable transportation because it is air transportation that
begin$, but does not end, in the United States, Therefore, the§ 4261 (c) tax applies to
amounts paid to Contractor for the international leg, but are not taxable under§ 4261 (a)
and (b). Accordingly, Contractor is required to collect the§ 4261 (c) tax for amounts
paid for the international leg.

Fuel Claim Consideration. CSI files a quarterly claim for fuel consumed by the ICE-related
flights discussed in this 886A. It's noteworthy that in its claims, CSI distinguishes between two
types of flights. 1) For the segments beginning and ending in the United States, CSI files a
partial claim for excise tax on fuel used in "commercial transportation". This fuel claim is for
domestic flights only. It's not a claim for international trade flights. 2) For the international
segments, CSI files a full claim under IRC 4092 for non-taxable use in international trade. The
definition for international differs between IRC 4261 & IRC 4092. However, it's noteworthy that
CSI is treating the ICE-related flights flown between two domestic segments as commercial
domestic flights. For fuel purposes, CSI is only treating the flights that begin or end in a foreign
country as fuel consumed in foreign trade.

CSI response. An official written response has not been received, but it is expected that CSI
will disagree with the government's position and will file an appeal.
          Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 11 of 14




Summary Adjustments



           AEX           AEXl            AEX2             Brol             Bro 2           IWA

2015 Ql     $ 4,314.00  $ 30,125.52      $    91,881.68   $    66,572.03   $   31,320.36
2015 Q2                 $ 25,399.69      $   123,915.34   $    21,411.85   $   27,515.43
2015 Ql                 $ 66,671.95      $   121,137.74   $   136,765.08   $   81,688.58
2015 Q2                 $ 89,511.83      $    87,579.73   $    88,511.37   $   14,802.49
2015 Q3                 $ 94,804.53      $   103,195.66   $   113,119.59
2015 Q4                 $ 144,137.62     $    83,613.26   $   280,444.33   $ 9,289.72
2016 Ql                 $119,098.50      $   100,615.00   $   154,437.21   $ 6,774.78
2016 Q2                 $ 50,313.59      $    37,712.82   $    62,515.96
2016 Q2                 $ 151,376.46     $    31,586.88   $   122,297.36   $ 10,201.71     $     13,515.80
2016 Q3     $ 15,258.40 $ 201,303.58     $    57,053.78   $   172,121.96   $ 28,556.30
2016 Q4     $ 16,468.64 $ 271,163.46     $    39,250.35   $   216,780.67   $ 50,179.08     $      7,431.53
2017 Ql     $ 20,010.33 $ 144,840.90     $    89,108.34   $   194,826.80   $ 4,746.56
2017 Q2     $ 8,696.48 $ 169,729.57      $    90,745.71   $   166,303.98   $ 23,281.64     $ 24,806.30
2017 Q3                 $ 136,903.00     $    69,456.89   $   180,946.74   $ 10,568.17     $     22,616.15



There are duplicate rows for some periods, because CSI supplied documents for some periods in multiple
            Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 12 of 14




    IWAl             IWA2            IWA3             MIA              SATl          SAT2

    $    30,258.30   $ 45,301.00     $    56,465.60   $    63,549.52   $    17,628.38 $ 9,434.74    $    446~851.12
    $    18,113.78   $ 32,160.81     $    38,663.54   $    38,714.72   $    21,107.69 $ 7,647.53    $    354,650.38
    $    70,439.92   $ 107,274.17    $   107,250.10   $   124,333.72   $    39,119.78 $ 21,486.44   $    876,167.49
    $    99,851.03   $ 23,353.48     $    83,833.73   $    85,908.86   $    50,458.81 $ 14,926.27   $    638,737.60
    $   108,838.72                   $   119,744.05   $   101,847.19   $    70,828.80 $ 15,061.93   $    727,440.48
    $   166,444.42                   $   121,924.57   $   143,944.21   $    47,264.57 $ 4,113.55    $ 1,001,176.25
    $   121,287.90   $   21,219.99   $    98,435.88   $   115,476.37   $     8,499.33 $ 5,499.84    $    751,344.79
    $    80,938.64   $   17,841.13   $    37,490.14   $    66,001.46   $     9,269.26               $    362,082.99
    $   133,115.06   $   33,279.22   $    85,970.69   $    73,501.53   $    42,798.03 $ 5,850.22    $    703,492.97
    $   166,445.83   $   64,792.57   $   102,095.64   $   108,409.83   $    43,925.61 $ 3,323.12    $    963,286.62
    $   261,165.30   $   85,288.34   $   142,283.18   $   132,964.35   $   101,467.99 $ 18,326.95   $ 1,342,769.83
    $   218,757.59   $   67,921.89   $   145,140.76   $   141,108.01   $    67,803.88 $ 13,038.01   $ 1,107,303.09
    $   188,944.24   $   16,772.21   $   167,314.49   $   147,544.74   $    59,766.11 $ 4,790.82    $ 1,068,696.30
    $   164,328.20   $   38,437.52   $   146,924.05   $   110,757.71   $    35,911.22 $ 3,061.27    $    919,910.92
                                                                                                    $ 11,263,910.83

~   workbooks.
                Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 13 of 14

                                                     "Corrected r~port"
                                                                                                                             Pa@e   _!__ of -2_
                                                                                                                            Form number
                         Excise Tax Examination Changes                                                                             720

Taxpayer's name and address                                              Social Security Number or Employer Identification Number
CSI Aviation INC
                                                                         Redacted
3700 Rio Grande Blvd NW Ste 1
Albuquerque, New Mexico 87107                                            Person with whom examination changes were discussed (and title)
                                                                                                                       John Howard, POA
                   IRS               Corrected Tax         Tax or Credit per      Tax or Credit                               Total Tax and
   Period        Number Kind of     Liability or Credit   Return or Previous       Increase or             Penalties         Penalties Due or
   Ended         orCRN   Tax           per Exam              Assessment         (Decrease) (4 - 5)     (See Explanation)        (Refund)
    (1)             (2)   (3)                (4)                  (5)                  (6)                    (7)                   (8)

Mar31,2015         026       FAC          1,342,728.10             19,709.49           1,323,018.61                  0.00           1,323,018.61

M ar31,2015        027       FAC            355,092.50           355,092.50                    0.00                  0.00                   0.00

M ar31,2015        060       MAN                   0.00                  0.00                  0.00                  0.00                   0.00

J un 30, 2015      026       FAC          1,030,342.50             36,954.52            993,387.98                   0.00            993,387.98

J un 30, 2015      027       FAC            398,381.90           398,381.90                    0.00                  0.00                   0.00

sep 30, 2015       026       FAC            741,793.02             14,352.55            727,440.47                   0.00            727,440.47

sep 30, 2015       027       FAC            379,771.20           379,771.20                    0.00                  0.00                   0.00

D ec 31, 2015      026       FAC          1,019,911.01             18,734.76           1,001,176.25                  0.00           1,001,176.25
D ec 31, 2015      027       FAC            416,498.70           416,498.70                    0.00                  0.00                   0.00

M ar31,2016        026       FAC            758,109.65              6,764.85            751,344.80                   0.00            751,344.80

M ar 31, 2016      027       FAC            422,428.20           422,428.20                    0.00                  0.00                   0.00

J un 30, 2016      026       FAC          1,076,166.06             10,590.10           1,065,575.96                  0.00           1,065,575.96

J un 30, 2016      027       FAC            330,570.50           330,570.50                    0.00                  0.00                   0.00

sep 30, 2016       026       FAC            978,578.73             15,292.11            963,286.62                   0.00            963,286.62

sep 30, 2016       027       FAC            437,183.78           437,183.78                    0.00                  0.00                   0.00

D ec31,2016        026       FAC          1,357,591.54             14,821.71           1,342,769.83                  0.00           1,342,769.83

D ec 31, 2016      027       FAC            503,617.42           503,617.42                    0.00                  0.00                   0.00

Mar31,2017         026       FAC          1, 115,504.85             8,201.76           1,107,303.09                  0.00           1,107,303.09

M ar 31, 2017      027       FAC            534,640.80           534,640.80                     0.00                 0.00                   0.00

J un 30, 2017      026       FAC          1,087,493.00             18,796.70           1,068,696.30                  0.00           1,068,696.30
 Other information
This corrected report supersedes report dated 5-15-2018. This corrected report includes Abstract 027 (periods 201503-201709) and
Abstract 060 (period 201503). Abstracts 027 & 060 show no adjustment in tax for all periods.




 Examiner                                                 SBSE Excise                                                       Date
  1000705451/Richard Sorrell1(M                           Territory WT                     Group 1511                       05/16/2018

 Form   5385 (Rev. 6-2015)         Catalog Number 42486Q          publish.no.irs.gov        Department of the Treasury - Internal Revenue Service
             Case 1:20-cv-00281-SCY-JFR Document 1-2 Filed 03/30/20 Page 14 of 14
                                                         "Corrected report"
                                                                                                                                    --       --
                                                                                                                             Form number
                       Excise Tax Examination Changes                                                                               720

Taxpayer's name and address                                              Social Security Number or Employer Identification Number
CSI Aviation INC
                                                                         Redacted
3700 Rio Grande Blvd NW Ste 1
Albuquerque, New Mexico 87107                                            Person with whom examination changes were discussed (and title)
                                                                                                                        John Howard, POA
                  IRS               Corrected Tax          Tax or Credit per      Tax or Credit                                Total Tax and
   Period       Number Kind of     Liability or Credit    Return or Previous       Increase or              Penalties         Penalties Due or
   Ended        orGRN   Tax           per Exam               Assessment         (Decrease) (4 - 5)      (See Explanation)        (Refund)
    (1)            (2)   (3)                (4)                   (5)                  (6)                     (7)                   (8)
J un 30, 2017    027        FAG           413,725.40             413,725.40                     0.00                  0.00                   0.00

sep 30, 2017     026        FAG           929,754.11               9,843.19            919,910.92                     0.00           919,910.92

sep 30, 2017     027        FAG           395,931.81             395,931.81                     0.00                  0.00                   0.00




Other information
This corrected report supersedes report dated 5-15-2018. This corrected report includes Abstract 027 (periods 201503-201709) and
Abstract 060 (period 201503). Abstracts 027 & 060 show no adjustment in tax for all periods.




Examiner                                                  SBSE Excise                                                        Date
 1000 705451 /Richard Sorrell 'I.) - I          11 o      JI T ·t
                                  Fh<.Mt-t.A...J; A" _.. O em ory
                                                                  WT
                                                                                             G roup
                                                                                                      1511                   05/16/2018

Form   5385 (Rev. 6-2015)         Catalog Number 424860           publish.no.irs.gov         Department of the Treasury - Internal Revenue Service
